                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION
JULIO SEVILLANO,                     ) Case No.: 6:19-cv-1461-Orl-78DCI
          Plaintiff,                 )
                                     )
v.                                   )
                                     )
ORANGE COUNTY, FLORIDA,              )
          Defendant.                 )
                                     )

                 SHOW OF CAUSE IN COMPLIANCE WITH ORDER

      In compliance with the Order of this Court dated January

21, 2020, Plaintiff and his undersigned counsel show cause, as

follows:


      Mr. Julio Sevillano came to attorney Alberto E. Lugo-Janer as

a referral from the Orange County Bar Association (OCBA).            He went

to the OCBA in search of justice after having had three previous

law firms withdraw from his representation in the same matter

presented in this case.       Attorney Lugo-Janer agreed to represent

him   with   a   commitment   that   the   case   would   be   brought    to   a

conclusion, and that Mr. Lugo-Janer would not withdraw.            Mr. Lugo-

Janer made his notice of appearance as trial counsel.                    As the

adjudicative issues in this case pertain to labor law, Mr. Lugo-

Janer requested attorney Melissa C. Mihok to join the team, as she

is Board Certified in Labor Law.           She is in the same law firm as

Mr. Lugo-Janer and the case remained under the responsibility of
Sevillano v. Orange County; Case No. 6:19-cv-1461-Orl-78DCI
Show of Cause in Compliance with Order                                                  Page 2 of 2

Mr. Lugo-Janer, in compliance with OCBA directives when another

attorney is joined in the representation.


          Ms. Mihok timely filed a motion for leave to file a second

amended           complaint,              and       attached       the   proposed   second    amended

complaint to the motion.                              She engaged in communications by email

with counsel for Defendant related to the same.                                 The court set the

motion for a telephonic hearing, but, for the reasons detailed in

the attached affidavits of three legal assistants in the law firm,

the hearing was never calendared in either Mr. Lugo-Janer’s or Ms.

Mihok’s calendars.                       That is why neither appeared at the hearing.


          Mr. Lugo-Janer and Ms. Mihok, for themselves and all the

members of CPLS, P.A., most humbly and ashamed for this failure,

apologize to the Court.


                                            CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY that this document was electronically filed

today with the Clerk of the Court by using the ECF system, which

will send a copy of the same and electronic notice of this filing

to all counsel of record.

                                                              CPLS, P.A.
                                                              Attorneys|Consultants|Mediators
                                                              201 East Pine Street, Suite 445
                                                              Orlando, FL 32801
                                                              Tel 407-647-7887
                                                              Fax 407-647-5396
                                                              www.cplspa.com
                                                              CPLS File No. 3956-1
Sevillano v. Orange County; Case No. 6:19-cv-1461-Orl-78DCI
Show of Cause in Compliance with Order                                                    Page 3 of 2




January 22, 2020                                              ALBERTO E. LUGO-JANER, Esq.
                                                              Florida Bar Number 0972592
                                                              alugo-janer@cplspa.com
                                                              Trial Counsel for Plaintiff




                                                              MELISSA C. MIHOK, Esq.
                                                              Florida Bar Number 555851
                                                              mmihok@cplspa.com
                                                              Counsel for Plaintiff
